718 S.E.2d 405 (2011)
STATE
v.
Jeremiah ROYSTER.
No. 441P04-6.
Supreme Court of North Carolina.
November 9, 2011.
Jeremiah Royster, Laurinburg, for Royster, Jeremiah.
Amy C. Kunstling, Assistant Attorney General, Amy Kunstling Irene, Assistant Attorney General, Sam Currin, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 18th of October 2011 by Defendant-Appellant to Dismiss Petition for Writ of Certiorari without Prejudice:
"Motion Allowed by order of the Court in conference, this the 9th of November 2011."